Citation Nr: 1042603	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as residuals of a low back injury.  

2.  Entitlement to service connection for a left foot disability, 
claimed as residuals of a left foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an April 2003 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
residuals of a low back injury and for residuals of a left foot 
injury.

In October 2006, the Veteran testified before a Veterans Law 
Judge who no longer works for VA.  A copy of the hearing 
transcript is of record and has been reviewed.

In April 2007, the Board remanded the claims for further 
development.  In May 2009, the Veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy of 
the hearing transcript is of record and has been reviewed.  In 
June 2009, the Board again remanded the claims for further 
development.  The case has since returned to the Board for 
further appellate consideration.  The Board is satisfied there 
was substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine with associated 
mechanical back pain, diagnosed years after service discharge, is 
not shown to be causally or etiologically related to service, to 
include the 1973 and 1974 lumbar spine treatment.

2.   There is no evidence of injury to the left foot during 
service.  A left foot disability, diagnosed years after service 
discharge, is not shown to be causally or etiologically related 
to active service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  A left foot disability was not incurred or aggravated in 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.
VCAA notice was sent to the Veteran in April 2003, May 2007, and 
February 2008.  These letters informed the Veteran of what 
evidence was required to substantiate the claims, and the 
Veteran's and VA's respective duties for obtaining evidence. 
Thereafter, the claims were readjudicated by way of a July 2010 
supplemental statement of the case.  The Veteran has also been 
advised as to how effective dates and disability ratings are 
assigned.  See Dingess, supra.   

VA also has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Although the Veteran identified treatment records from Dr. R.B., 
a private physician, VA received a statement from such medical 
provider in July 2007 showing that the records had since been 
destroyed.  Given such response, the Board finds that further 
efforts to secure such records would be futile.

The claims folder contains the Veteran's service treatment 
records, VA medical evidence, private medical evidence, and 
evidence from the Social Security Administration (SSA).  The 
Veteran has also been medically evaluated in conjunction with the 
service connection claim for a lumbar spine disability and has 
been afforded personal hearings.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2010).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).
In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008)

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

Lumbar Spine

The Veteran is seeking service connection for a lumbar spine 
disability.  He is currently diagnosed with moderate, multi-level 
degenerative disc disease of the lumbar spine without significant 
radiculopathy and associated mechanical low back pain. 

The Veteran asserts that his current lumbar spine disability is 
related to an in-service back injury.  Service treatment records 
show that in January 1973, he fell on the ice injuring his back.  
X-rays of the thoracic and lumbar spine were within normal 
limits.  Assessment was lower back trauma.  Two days later, the 
Veteran complained of having the flu as well as sharp pains along 
his spine.  The examiner noted tenderness in the upper lumbar 
area; assessment was lumbar spine contusion and sprain.   
Physical therapy was prescribed.  According to a March 1973 
treatment note, the Veteran's low back symptoms had improved and 
he was therefore allowed to return to full duty.  Thereafter, in 
February 1974, a diagnosis of mild strain was noted.  Separation 
examination report dated in February 1975 shows no diagnoses 
related to the Veteran's back.

Post-service lumbar spine complaints are not shown in the record 
until June 2000, at which time a report from Leesburg Family 
Medicine shows an assessment of chronic back pain.  Thereafter, 
an October 2000 magnetic resonance imaging (MRI) scan report 
shows evidence of narrowing and spurring of the lumbar spine (see 
July 2001 SSA decision).  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

There is also no competent evidence of a nexus between the 
current lumbar spine disability and service.   In this regard, a 
June 2007 VA examiner opined that the Veteran's current lumbar 
spine disability is less likely as not caused by or a result of 
the trauma while in the service.  It was noted that the Veteran 
sustained a soft tissue injury with resolution and his current 
disability is consistent with a normal ageing process.  The 
record does not contain a contrary medical opinion.

The Board finds that the June 2007 VA opinion is factually 
accurate, fully articulated, and contains sound reasoning.  
Therefore, it is afforded significant probative value.  The VA 
examiner reviewed the entire claims file and included a synopsis 
of the Veteran's medical history and an examination of the spine 
was performed.  

The Board has considered the Veteran's report of continuity of 
symptomatology.  See Buchanan, supra.  He is competent to 
describe his low back pain and its continuity since service and 
to this extent is credible.  However, while the Veteran received 
treatment during service for a low back contusion and strain, 
there is no showing of a chronic lumbar spine disability during 
service.  Indeed, his spine was clinically normal upon separation 
from service.  Though the Veteran reports having had low back 
pain ever since service, evidence of low back complaints are not 
shown in the record again until 2000, approximately 25 years 
after his service discharge.  Furthermore, the June 2007 examiner 
who provided the etiology opinion considered the Veteran's in-
service lumbar spine diagnoses and complaints, but still 
concluded that the current disc disease is less likely related to 
the in-service back problems and more likely related to the 
normal aging process.  This opinion by a medical expert outweighs 
the Veteran's anecdotal recollection of back problems since 
service, since it includes a rationale and is consistent with the 
separation examination report showing a normal spine.

The Veteran is competent to report his lumbar spine pain, as it 
is readily observable by laypersons and does not require medical 
expertise to establish its existence, see Charles v. Principi, 16 
Vet. App. 370 (2002).  However pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (the claimant was seeking service connection for a 
neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court held 
that pain alone without a diagnosed or identifiable underlying 
malady or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the Board 
or the Court.)  

The nature and etiology of the Veteran's lumbar spine disability 
is not readily apparent to a lay person and there is no evidence 
that he has the medical expertise to make this determination.  He 
is not shown to be competent to identify, diagnose and/or 
determine the etiology of orthopedic disease.  Even medical 
experts rely on diagnostic tools such as x-ray testing and 
computerized tomography (CT) scan to identify orthopedic 
pathology.  Moreover, the Veteran's lay opinion is less probative 
than the expert medical evidence of record.  Thus, in this case, 
the Board finds that the competent medical evidence of record 
outweighs the Veteran's lay reports of etiology.

As a final note, the Board acknowledges a July 2001 SSA decision 
that deemed the Veteran disabled partly on account of his lumbar 
spine disability; however, VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  There was no determination by SSA that pertinent 
disability was related to service and adjudication of VA and 
Social Security claims are based on different laws and 
regulations.

For the reasons discussed above, the Board concludes that the 
current lumbar spine disability was not incurred in or aggravated 
by service.  The benefit-of- the-doubt doctrine has been 
considered, however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  38 
U.S.C.A § 5107(b); see also Gilbert, supra. 



Left Foot

The Veteran is also seeking service connection for a left foot 
disability.  He is currently diagnosed with osteoarthritis of the 
left metatarsophalangeal joint of left foot, plantar fasciitis, 
and hallux limitus.  

The Veteran testified in May 2009 that he had injured his left 
foot twice during service.  However, review of his service 
treatment records is completely negative for an injury to the 
left foot.  There is no evidence of in-service left foot 
complaints, treatment, or diagnoses.  Separation examination 
report dated in February 1975 shows no evidence of any left foot 
disability.  There is evidence of right foot trauma and this may 
be what the Veteran recalls, without remembering which foot was 
injured.  

The first indication of any left foot problems is not shown until 
August 2002, at which time the Veteran reported fracturing his 
left middle toe.  He was seen in the VA podiatry clinic; edema 
was noted on the third toe of the left foot and assessment was 
contusion, possible fracture, and tendonitis.  Thereafter, a 
February 2003 VA podiatry note shows that the Veteran complained 
of left heel pain for the prior two months; assessment was 
plantar fasciitis and hallux limitus.

There is also no competent evidence of a nexus between the 
current left foot disability and any incident during active 
service.  

The only evidence linking the current left foot disability to 
service is the lay opinion of the Veteran.  As discussed, his 
recollection in this regard is suspect in view of the clinical 
notation of right foot trauma, but no reference to left foot 
injury and the normal separation examination report.  The 
relatively recent findings of left foot disability suggest recent 
onset of disability and for these reasons, the Veteran's 
complaints of continuity of symptoms since service are not 
credible.  Simply stated, his lay statements lack credibility for 
establishing that symptoms were present in service or continued 
since then.  There is no basis for relating current left foot 
pathology to service.  

The Board declines to obtain a medical nexus opinion with respect 
to the service connection claim for a left foot disability 
because there is no evidence of pertinent complaints or diagnoses 
during service and for decades following service.  Thus, even 
though the Veteran is competent to report left foot symptoms, 
there is no true indication that such disability is associated 
with service.  See Charles, supra.  Given the lack of in-service 
evidence of left foot complaints or injury, and the absence of 
pertinent complaints or diagnoses for decades following service, 
any opinion relating left foot disability to service would 
certainly be speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  38 
C.F.R. § 3.102 (2010).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 U.S.C.A. § 
5103A(a)(2).

For the reasons discussed above, the Board concludes that the 
current left foot disability was not incurred in or aggravated by 
service.  The benefit-of- the-doubt doctrine has been considered, 
however, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 
5107(b); see also Gilbert, supra. 


ORDER

Entitlement to service connection for a lumbar spine disability 
is denied.

Entitlement to service connection for a left foot disability is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


